Citation Nr: 0517293	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-12 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disorder. 

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia, paranoid type, competent. 

3.  Entitlement to a rating in excess of 10 percent for scar, 
left anterior thigh. 

4.  Entitlement to a compensable evaluation for scars, 
vertical mild frontal, vertical right, supraorbital, and 
horizontal left malar region. 

5.  Entitlement to an effective date earlier than June 18, 
2002, for the assignment of a 50 percent disability rating 
for headaches, post-traumatic. 

6.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU), by reason of service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1976.  

This matter comes before the Board of Veterans Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.  By a rating 
action in January 2003, the RO increased the rating for the 
veteran's service-connected headaches, post-traumatic, from 
10 percent to 50 percent, effective October 31, 2002.  
Subsequently, in March 2003, the RO assigned an effective 
date of June 18, 2002, for the grant of a 50 percent 
evaluation for headaches, post-traumatic.  The veteran 
perfected a timely appeal to the effective date.  

Later, in a rating action of September 2004, the RO denied 
the veteran's attempt to reopen his claims of entitlement to 
service connection for a back disorder and schizophrenia, 
paranoid type, competent; that rating decision also denied 
increased ratings for scar, left anterior thigh, scars, 
vertical mild frontal, vertical right, supraorbital, and 
horizontal left malar region, and a TDIU.  The veteran 
perfected a timely appeal to that decision.  All of the above 
issues were merged on appeal under the present docket number 
for administrative convenience.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that, in his substantive appeal (VA Form 9), 
received in May 2005, the veteran checked the box marked "I 
want a BVA hearing at a local VA office before a member or 
members of the BVA."  However, the veteran also indicated 
that he wants a hearing in Puerto Rico, before the Decision 
Review Officer (DRO), Leslie E. Morales.  To date, no attempt 
has been made to schedule the veteran for either of the 
hearings requested.  The veteran should be asked to clarify, 
in writing, whether he is requesting a hearing before the RO, 
a hearing before the Board, or something else.  

A hearing on appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2004).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2004), as a Board decision may be vacated 
when there is a prejudicial failure to afford an appellant a 
personal hearing.  Thus, in order to ensure full compliance 
with due process requirements, the RO must schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 20.700, 20.703, 20.704.  

Accordingly, the case is remanded to the AMC for the 
following actions:  

The AMC should contact the veteran and 
ask him to clarify whether he wants a 
hearing with a local hearing officer, a 
videoconference hearing, or travel board 
hearing.  Thereafter, the RO should 
schedule the veteran for the appropriate 
hearing.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate review, if 
otherwise in order.  The purpose of this remand is to comply 
with governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



